               Case 3:19-cr-00377-WHA Document 77 Filed 03/19/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AMIE D. ROONEY (CABN 215324)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        FAX: (415) 436-7234
          Amie.Rooney@usdoj.gov
 9        Katherine.Wawrzyniak@usdoj.gov
          Andrew.Dawson@usdoj.gov
10

11 Attorneys for United States of America

12                                   UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                        SAN FRANCISCO DIVISION

15

16   UNITED STATES OF AMERICA,                       )   NO. CR 19-377 WHA
                                                     )
17           Plaintiff,                              )   STIPULATED MOTION TO SET
                                                     )   CONSOLIDATED HEARING FOR CHANGE OF
18      v.                                           )   PLEA AND SENTENCING
                                                     )
19   ANTHONY SCOTT LEVANDOWSKI,                      )
                                                     )
20           Defendant.                              )
                                                     )
21

22           The parties in this matter have reached an agreement to resolve this case. An executed plea
23 agreement, attached hereto as Exhibit A, reflects the parties’ agreement. Pursuant to General Order 72,

24 the parties agree and hereby move that the guilty plea and sentencing should be consolidated for a date

25 after the presentence report has been prepared, and that this matter should be referred to the Probation

26 Office. The parties further request that, in light of the enclosed plea agreement, the Court vacate any

27 //

28
     STIPULATED MOTION RE CHANGE OF PLEA             1
     CR 19-377 WHA
              Case 3:19-cr-00377-WHA Document 77 Filed 03/19/20 Page 2 of 2




 1 pending discovery or motion deadlines that would otherwise occur in the interim.

 2
                                                               DAVID L. ANDERSON
 3                                                             United States Attorney
 4
     Dated: March 19, 2020                                            /s/ Amie D. Rooney
 5                                                             AMIE D. ROONEY
                                                               KATHERINE L. WAWRZYNIAK
 6                                                             ANDREW F. DAWSON
                                                               Assistant United States Attorneys
 7

 8

 9 Dated: March 19, 2020                                              /s/ Miles Ehrlich
                                                                      MILES EHRLICH
10                                                                    ISMAIL RAMSEY
                                                                      Attorneys for Defendant
11

12
                                           [PROPOSED] ORDER
13
            The parties having stipulated and good cause appearing therefor, it is hereby ORDERED that this
14

15 matter be set for a consolidated change of plea and sentencing hearing on ____________ at 2:00pm. It

16 is further ORDERED that this matter be referred to the Probation Office for preparation of a presentence

17 report. Any pending discovery or motion deadlines occurring in the interim are hereby VACATED.

18

19
     Dated: March __ , 2020
20

21                                                             __________________________
22                                                             HON. WILLIAM ALSUP
                                                               United States District Judge
23

24

25

26

27

28

     STIPULATED MOTION RE CHANGE OF PLEA           2
     CR 19-377 WHA
